Citation Nr: 1723813	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-20 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a disability manifested by chest pain.

5.  Entitlement to service connection for residuals of a traumatic brain injury.

6.  Entitlement to an initial compensable rating for low back strain prior to July 10, 2013.

7.  Entitlement to an initial staged rating in excess of 10 percent for low back strain from July 10, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 2002 to May 2006.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2015 the Veteran testified before the undersigned via a video teleconference hearing in Waco, Texas.  A transcript of the hearing is of record.  

In January 2015, the Board remanded the claims to obtain medical examinations and recent treatment records.  

The issues of entitlement to service connection for right knee disability and entitlement to service connection for disability manifested by chest pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding of a nexus between any in-service event and a right ankle disability.  

2.  The weight of the evidence is against a finding of a nexus between any in-service event and a left knee disability.  

3.  The weight of the evidence is against a finding of a nexus between any in-service event and residuals of a traumatic brain injury.

4.  Prior to July 10, 2013, the Veteran's low back strain is not characterized by pain on motion, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  

5.  From July 10, 2013, the Veteran's low back strain is characterized by localized tenderness not resulting in abnormal gait or abnormal spinal contour, but not forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for residuals of a traumatic brain injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  Prior to July 20, 2013, the criteria for an initial compensable rating for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5237 (2016).

5.  From July 20, 2013, the criteria for a disability rating in excess of 10 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's claims for service connection, by correspondence, including that dated July 2010, the Veteran was informed of the evidence and information necessary to substantiate the service connection claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claims.  The duty to notify has been met.  

Regarding the Veteran's claim for increased rating, the claim arises from disagreement with a disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examinations and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  "A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Id. at 311 (internal citations and quotations omitted).  In evaluating the probative value of medical opinion evidence, the Board may consider the following factors: (1) whether the testimony is based upon sufficient facts or data; (2) whether the testimony is the product of reliable principles and methods; and (3) whether the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  "[M]ost of the probative value of a medical opinion comes from its reasoning."  Id. at 304.  The opinion "must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Id. at 301.  It is important that a medical examiner provide this information, because "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl, 21 Vet. App. at 124 (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

For the Veteran's right ankle disability, the April 2016 VA examiner opined that the disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In reaching this conclusion, the examiner considered the Veteran's statements that he started to have pain in 2003 while carrying heavy gear during in-service road marches, which caused his ankle to roll, and that his ankle will still roll.  The examiner also considered the Veteran's medical evidence, including the absence of reported ankle problems in service treatment records, 2012 and 2013 x-rays reporting normal ankle etiology, and that the claimed disability did not occur in medical records until six years after service.    

For left knee disability, the April 2016 VA examiner opined that the disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran's medical records remained silent for a left knee disability, that during the examination the Veteran only reported a right knee disability, that the clinical exam of the left knee was normal, and that the x-rays of the bilateral knees were normal.  

For residuals of a traumatic brain injury, the April 2016 VA examiner opined that the disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner recorded the Veteran's lay statements, including that during service his body hit the top of a vehicle after the vehicle was hit by an IED and that on a separate occasion he bruised his face when a truck he was riding came to a sudden stop.  The examiner noted that that there was no evidence supporting a diagnosis of traumatic brain injury during service or within one year afterwards, that there was no current diagnosis of traumatic brain injury, and that the April 2011 VA examination revealed that there was no indication of enduring (residual) deficits consequent to trauma-related damage to supratentorial structures of the brain.  The April 2016 VA examiner stated that a January 2011 diagnosis of mild traumatic brain injury by a nurse practitioner was based on a self-reported incident not accompanied by review of medical records.  

The Board finds that all of these medical opinions are probative because they are based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez, 22 Vet. App. at 301-02.  Like the examiners, the Board has considered the Veteran's lay statements.  This includes the transcript of the June 2015 hearing, a personal statement from the Veteran's wife, and statements from several fellow servicemen that corroborate the incidents reported by the Veteran.  Unfortunately, there can be no service connection for a right ankle disability, a left knee disability, or residuals of a traumatic brain injury without a medical nexus opinion because these are not the types of disabilities that a lay person can diagnose or opine as to likely etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Accordingly, because the evidence preponderates against the claims of service connection for right ankle disability, left knee disability, and residuals of a traumatic brain injury, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert, 1 Vet. App. at 49.

A.  Schedular consideration 

Under the current rating criteria, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent disability rating is assigned for forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  Id.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

Evaluations for intervertebral disc syndrome are to be performed either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Note 6.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

Prior to July 10, 2013, the only examination of record is an August 2011 VA examination.  This examination reported forward flexion of 90 degrees, a combined range of motion of 240 degrees, no objective evidence of pain on active range of motion, no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions.  There was no mention of muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  There was also no evidence of vertebral body fracture with loss of 50 percent or more of height.  These symptoms are consistent with the non-compensable rating assigned to the Veteran during this time period.  While the August 2011 VA examination revealed a yearly or less incidence of pain that would occur for 1-2 days, this symptom does not justify a compensable rating because "[t]he intent of the schedule is to recognize painful motion . . . as productive of disability," and the examination specifically states that there is no objective evidence of pain on active range of motion or following repetitive motion.  38 C.F.R. § 4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  

From July 10, 2013, there are two examinations of record.  A July 10, 2013 private examination reported paraspinal muscle tenderness, mildly reduced range of motion, and a normal gait.  There were no reported measurements of flexion, extension, or rotation.  Based on these findings, in August 2013, the RO granted a disability rating of 10 percent from July 10, 2013.   

An April 2016 VA examination reported forward flexion of 90 degrees, a combined range of motion of 240 degrees, no evidence of localized tenderness or pain on palpitation of the joints, and no guarding or muscle spasms.  There were no reports of abnormal gait.  Notwithstanding, a 10 percent disability rating is appropriate because there is specific evidence of painful motion (pain upon right lateral flexion) with non-compensable limitation of motion.  See Burton, 25 Vet. App. at 1.  

From July 10, 2013, the symptomatology of the Veteran's lumbar spine disorder justifies a 10 percent rating, but no higher.  In reaching this conclusion, the Board has considered the Veteran's lay testimony, including his Board hearing testimony about the injuries that he suffered during service and how he can hardly move when the pain is triggered.  The Veteran is competent to testify regarding these matters because these matters are within the knowledge and personal observations of lay witnesses.  See Barr, 21 Vet. App. at 307.  While the Board is sympathetic towards the Veteran's condition, scheduler compensation for lumbar back strain can only be obtained as a result of the mechanical application of Diagnostic Code for the Spine.  Lay testimony by itself is insufficient.

The evidence does not support the application of additional staged ratings.  There is also no evidence of intervertebral disc syndrome so as to justify a higher rating under the separate formula for that disorder.  

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Such inquiry is not to be limited to muscles or nerves.  Limitation-of-motion determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. at 202.  

By itself, pain throughout a joint's range of motion does not constitute functional loss, but if there is additional pain, the examiner must address any additional loss of motion due to the DeLuca factors.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton, 25 Vet. App. at 1.

The examinations of record do not support an increase in disability rating under DeLuca.  The August 2011 VA examination reported that there was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  The July 20, 2013, private examination did not report functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use.  The April 2016 VA examination stated that the Veteran did not report flare-ups, functional loss, or functional impairment of the thoracolumbar spine.  This examination also reported that after repeated use there was no limitation of functional ability due to pain, weakness, fatigability, or incoordination.  This evidence weighs against an additional increased rating under DeLuca.  

B.  Extraschedular consideration

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that the Veteran's low back strain is so unusual or exceptional in nature as to make the schedular rating inadequate.  The low back strain has been rated under the applicable Diagnostic Code that has specifically contemplated the level of occupational and social impairment.  In addition, the Veteran's symptoms of pain on motion are specifically enumerated under the applicable Diagnostic Code.  The evidence also does not show frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which the overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for posttraumatic stress disorder and tinnitus.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to service connection for a right ankle disability is denied.  

Entitlement to service connection for a left knee disability is denied.  

Entitlement to service connection for residuals of a traumatic brain injury is denied.  

Entitlement to an initial compensable rating for low back strain prior to July 10, 2013, is denied.  

Entitlement to an initial staged rating in excess of 10 percent for low back strain from July 10, 2013, is denied.  


REMAND

The Board is required to ensure compliance with its remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In January 2015, the Board remanded the claims to obtain examinations and opinions regarding several disorders, including right and left knee disorders.  In August 2016, a medical examination was conducted on both knees.  A medical opinion stated that x-rays of bilateral knees were normal and that it was less likely than not that the left knee condition was incurred in or caused by the claimed in-service injury, event, or illness.  A new medical examination and opinion are required, since the right knee was not listed as a claimed condition, and therefor may have not received sufficient consideration by the examiner.  

For the Veteran's claim of service connection for a disability manifested by chest pain, the VA conducted a Heart Conditions examination.  In April 2016, the VA examiner opined that there was no cardiac cause to justify the intermittent chest pain reported by the Veteran but that the chest pain was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  Though not specifically stated, this event appears to be the Veteran's report of chest pain in his exit exam.  A February 2017 VA examination also reported normal heart function.  

The Board finds that an additional medical examination is required to address whether the origin of the Veteran's chest pain is due to a non-heart condition such as costochondritis.  A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  These elements are met in the present case.  

VA treatment records to December 2016 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from December 2016 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from December 2016 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed right knee disorder.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:

a. Whether the Veteran has any current or previously-diagnosed right knee disorder; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed right knee disorder was incurred in or aggravated by the Veteran's service.  


In reaching these opinions, the examiner should consider the Veteran's reports of running, marching, and parachuting, as contained in the transcript of the June 2015 hearing.    

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After obtaining any additional records to the extent possible, forward the Veteran's claims folder to an examiner to conduct a medical examination and determine the nature and etiology of any disability manifested by chest pain.  The examiner should review the entire claims file, including the May 2011 VA medical note (VBMS receipt date 11/02/11, page 2 of 62), the November 2011 private treatment record (VBMS receipt date 06/15/2015, page 23 of 36), the transcript of the June 2015 Board hearing, and the April 2016 VA DBQ Medical Opinion (VBMS receipt date 4/13/2016), and provide an opinion as to whether it is at least as likely as not that the Veteran has a cardiac or non-cardiac disability manifested by chest pain that had its onset in service or within one year of service discharge, or is otherwise etiologically related to active service.  A rationale for all opinions should be provided.

4. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's remaining claims.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


